Citation Nr: 1721969	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-09 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to January 1974.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran's claims file and records were subsequently transferred to the RO in Detroit, MI.  

Michigan State Court records show that on September 29, 1987, the Veteran formally changed his name from Gregory Victor Drew to Gregory Victor Cooper.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon review of the Veteran's claim, the Board finds that remand is warranted to comply with the duty to assist, where the RO did not attempt to verify all of the Veteran's stressors.  Specifically, in October 2007 and December 2007 statements, the Veteran identified two PTSD stressors that he reportedly experienced when he was in service.  The first stressor was his experience of being wrongly punished by the Navy.  The Veteran reported that while he was on leave, he was jailed in Marshall County Jail in Marshall, Michigan, for three months for something he did not do.  As a consequence, the Navy wrongly deemed him AWOL and then he was "taken to jail [for 90 days] and court marshaled, put on extra duties," and had his benefits suspended for 45 days.  The second stressor was his witnessing a burial at sea, during which the casket failed to sink and the crew fired upon it to make it sink.  

If a claim for PTSD is based on a noncombat stressor, VA's duty to assist requires it to attempt to corroborate the veteran's alleged PTSD stressors or, if the veteran did not provide specific enough stressor information, to request more detailed information.  Cohen v. Brown, 10 Vet.App. 128, 148-49 (1997); Zarycki v. Brown, 6 Vet.App. 91, 99-100 (1993).  Here, after a review of the record, it does not appear that the RO attempted to verify the first stressor (the RO made attempts to verify only the second stressor).  Therefore, attempts to verify the first stressor must be made.

Also, the Veteran underwent a VA examination in October 2014.  Upon review of the examination report, it is not clear as to whether the examiner considered the Veteran's first stressor, although in a subsequent part of the examination he refers to the stressor.  Thus, following all attempts to verify the first stressor, this report should be returned to this examiner for clarification.  See 38 C.F.R. § 19.9; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, . . . he must provide an adequate one.").


Accordingly, the case is REMANDED for the following action:

1. Conduct the appropriate development to verify the Veteran's first PTSD stressor.  All attempts to verify the Veteran's reported PTSD stressor must be documented in the claims file.

2. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

3. Return the October 2014 medical report to the original examiner, if possible.  If, not document the record, and schedule the Veteran for a VA examination with an appropriate examiner, . The examiner must review the claims file and must note that review in the report.  Based on a review of the record, to specifically include the October 2014 VA examination report, the examiner should provide the following opinions:

(a) Diagnose whether the Veteran does or does not meet the DSM-5 and DSM-IV criteria for a PTSD diagnosis.

If the examiner finds that a diagnosis of PTSD is appropriate, then the examiner should also state whether the current symptomology is "at least as likely as not (50 percent probability or greater)" related to any verified event in service.

A clear rationale for all opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training

4. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

